DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 20 in view of Fu have been considered but are moot because the new ground of rejection is in view of Ng.
Applicant’s arguments with respect to claim(s) 1, 12, and 20 in view of Ng have been considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the energy information and the time information are processed independently and the energy signal and the timing signal are generated independently by the energy information determination circuits and the time information determination circuit, respectively (see Remarks, page 16, first full paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claims do not differentiate whether the energy signals are generated independently or sequentially. Since Ng clearly discloses a summing circuit to receive energy signals of photosensors in a single row or column (second column 6 paragraph) as well as the pulse shaping circuit comprising a band pass filter (inherently comprising a high-pass filter) configured to receive time signals from all of the pixels (last column 6 paragraph), the rejection is deemed proper and therefore made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng (US 9903961 B1).
With regards to claim 1, Ng discloses a device comprising: 
(a) a plurality of detection modules, wherein each of the plurality of detection modules
includes: 
(a1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “... modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith ...” in the last complete column 5 paragraph); 
(a2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals, each of the one or more electric signals including an energy signal and a time signal (e.g., “... Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon ...” in the last complete column 5 paragraph); 
(a3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder that receives energy signals of photoelectric converters in a single row or column of the one or more photoelectric converters, the differential adder being configured to sum up the energy signals of the photoelectric converters in the single row or column (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph); and 
(a4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “... pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642...” in the last complete column 6 paragraph), wherein the time information determination circuit includes a high-pass filter that receives time signals of all the photoelectric converters of the one or more photoelectric converters (e.g., “... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 8 paragraph); and 
(b) a processing engine, configured to generate an image based on the energy information and the time information (e.g., “... Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied ...” in the first column 6 paragraph).
	With regards to claim 2, Ng discloses that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “... modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402 ...” in the last complete column 5 paragraph). 
With regards to claim 3, Ng discloses that the one or more photoelectric converters are arranged in M rows and N columns, and the one or more energy information determination circuits include: M first energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters (e.g., “... N summing circuits that are each electrically connected to a respective row of M individual photosensors ...” in the second column 3 paragraph); and N second energy information determination circuits, wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters (e.g., “... M summing circuits that are each electrically connected to a respective column of N individual photosensors ...” in the second column 3 paragraph). 
With regards to claim 4, Ng discloses that the M and the N each is an integer from 1 to 20 (e.g., “... Mis equal to 4 and N is equal to 4...” in the second column 6 paragraph). 
With regards to claim 5, Ng discloses that the M and the N are equal to 2 (e.g., “... less than 4 pixelated scintillators may be used in each direction of the array ...” in the second column 6 paragraph). 
With regards to claim 7, Ng discloses a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “... Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636 ...” in the last column 6 paragraph). 
With regards to claim 9, Ng discloses that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “... Light output from the crystal array 400 is converted to an electrical signal in the SIPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon ...” in the last complete column 5 paragraph). 
With regards to claim 10, Ng discloses that the scintillator array is made of bismuth germanium oxide (BGO) crystals (e.g., “... BGO (bismuth germanate) crystals ...” in the last complete column 8 paragraph).
With regards to claim 11, Ng discloses that the photoelectric converter is a silicon photomultiplier (e.g., “... silicon photomultiplier (SiPM) array 402 ...” in the last complete column 5 paragraph).
With regards to claim 12, Ng discloses a system comprising: 
(a) a gantry including a detecting area in which an object is scanned (e.g., “... gantry 102 having an opening 104. A patient table 106 is positioned on a support structure 108, and patient table 106 is axially controllable such that a patient (not shown) positioned on table 106 may be positioned within opening 104 ...” in the next to last column 4 paragraph); 
(b) a detector configured to receive a plurality of photons that are emitted from the object, the detector comprising a plurality of detection modules, wherein each of the plurality of detection modules includes: 
(b1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “... modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith ...” in the last complete column 5 paragraph); 
(b2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals, each of the one or more electric signals including an energy signal and a time signal (e.g., “... Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon ...” in the last complete column 5 paragraph);
(b3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder that receives energy signals of photoelectric converters in a single row or column of the one or more photoelectric converters, the differential adder being configured to sum up the energy signals of the photoelectric converters in the single row or column (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph); and 
(b4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “... pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642...” in the last complete column 6 paragraph), wherein the time information determination circuit includes a high-pass filter that receives time signals of all the photoelectric converters of the one or more photoelectric converters (e.g., “... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 8 paragraph); and 
(c) a processing engine configured to generate an image based on the energy information and the time information (e.g., “... Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied ...” in the first column 6 paragraph).
With regards to claim 13, Ng discloses that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “... modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402 ...” in the last complete column 5 paragraph). 
With regards to claim 14, Ng discloses that the one or more photoelectric converters are arranged in M rows and N columns, and the one or more energy information determination circuits include: M first energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters (e.g., “... N summing circuits that are each electrically connected to a respective row of M individual photosensors ...” in the second column 3 paragraph); and N second energy information determination circuits, wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters (e.g., “... M summing circuits that are each electrically connected to a respective column of N individual photosensors ...” in the second column 3 paragraph). 
With regards to claim 15, Ng discloses that the M and the N each is an integer from 1 to 20 (e.g., “... Mis equal to 4 and N is equal to 4...” in the second column 6 paragraph).
With regards to claim 17, Ng discloses that the detector further includes a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “... Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636 ...” in the last column 6 paragraph). 
With regards to claim 19, Ng discloses that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “... Light output from the crystal array 400 is converted to an electrical signal in the SIPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon ...” in the last complete column 5 paragraph).
With regards to claim 20, Ng discloses a method comprising:
(a) interacting with a plurality of photons at respective interaction points to generate a
plurality of optical signals (e.g., “... modules of gamma ray detectors 122 described include a 
pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith ...” in the last complete column 5 paragraph);
(b) converting the plurality of optical signals to one or more electric signals by one or
more photoelectric converters, each of the one or more electric signals including an energy signal and a time signal (e.g., “... Light output from the crystal array 400 is converted to an electrical signal in the SIPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon ...” in the last complete column 5 paragraph); 
 	(c) generating energy information based on the one or more energy signals by one or more energy information determination circuits, each of the one or more energy information determination circuits including a differential adder that receives energy signals of photoelectric converters in a single row or column of the one or more photoelectric converters, the differential adder being configured to sum up the energy signals of the photoelectric converters in the single row or column (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph); 
(d) generating time information based on the one or more time signals by a time information 
determination circuit, the time information determination circuit including a high-pass filter that receives time signals of all the photoelectric converters of the one or more photoelectric converters (e.g., “... pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642 ... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 6 paragraph and the last complete column 8 paragraph); and 
(e) generating an image based on the energy information and the time information (e.g., “...
 Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied ...” in the first column 6 paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 20180038966 A1) in view of Ng (US 9903961 B1).
With regards to claim 1, Fu discloses a device comprising: 
(a) a plurality of detection modules, wherein each of the plurality of detection modules includes: 
(a1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “... PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ...” in paragraph 1);
(a2) one or more photoelectric converters coupled to the scintillator array and
configured to convert the plurality of optical signals to one or more electric signals (e.g., “... 
PET detectors, several SiPM devices are grouped together and are optically coupled to 
scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming 
a detector block ...” in paragraph 1), each of the one or more electric signals including an 
energy signal and a time signal (e.g., “... each block conventionally shares timing, position 
and energy readout electronics ...” in paragraph 2); 
		(a3) one or more energy information determination circuits configured to
generate energy information based on the one or more energy signals, each of
the one or more energy information determination circuits including a
differential adder, and the differential adder being connected to at least one
photoelectric converter of the one or more photoelectric converters (e.g.,
“... each block conventionally shares timing, position and energy readout electronics ... 
Energy channel 210 ... output signals from all SiPMs in the array/block are summed together
in summer 221...” in paragraphs 2, 13, and 15); and 
(a4) a time information determination circuit connected to the one or more
photoelectric converters and configured to generate time information based on
the one or more time signals (e.g., “... each block conventionally shares timing, position
and energy readout electronics ... block timing channel 220 ...” in paragraphs 2 and 13),
wherein the time information determination circuit includes a differential unit
connected to the one or more photoelectric converters (e.g., “... time discriminating circuit 
shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal 
with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing 
accuracy ... leading edge discriminator 225 ...” in paragraph 16); and 
(b) a processing engine, configured to generate an image based on the energy
information and the time information (e.g., “... coincidence resolving time (CRT) of each
detector block is an important factor affecting the image quality of the reconstructed 
distribution of the positron-emitting radioisotope in patients ... image reconstruction ...
 timing, energy, and two-dimensional position information of a radiation event are sent to an 
external processor (e.g., time-to-digital converter (TDC), field programmable gate array, 
microcontroller, microprocessor, etc.) for further processing ...” in paragraphs 2, 17, and 20). 
Fu does not explicitly teach the differential adder and high-pass filter as claimed. However, in a similar field of endeavor, Fu teaches the claimed differential adder (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph) in addition to the claimed high-pass filter (e.g., “... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 8 paragraph) in order to allow determination of the interaction coordinate of the detected radiation (first full paragraph, column 6) as well as significantly improving the dead-time and pile-up performance of the data acquisition system (column 8, lines 49-57). In vie of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Fu with the claimed configuration as taught by Ng.
With regards to claim 2, Fu discloses that the scintillator array includes a plurality of 
scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “... 1: 1 coupling between the crystal and SIPM ... SiPMs 102, 103, scintillator crystals 112, 113, 114...” in paragraphs 10 and 12). 
	With regards to claims 3-6, Fu discloses that the one or more photoelectric converters are arranged in M rows and N columns (e.g., “... Energy channel 210 includes summer/weighting circuit 212 ... circuit is configured to generate a weighted sum of the energy signals as well as the row and column coordinates from all SiPMs in the array ...” in paragraph 14) and the one or more energy information determination circuits further includes an analog to digital converter (e.g., “... Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraph 20). The device of Fu lacks an explicit description that the one or more energy information determination circuits include M first energy information determination circuits and N second energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters and wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters, and wherein the M and the N are equal to 2. However, summer/weighting circuits are well known in the art (e.g., see “... Itis also contemplated that more or less than 4 pixelated scintillators may be used in each direction of the array ... MxN pixels 614 and the 50 respective MxN photosensors 616. Includes column summing circuits 618 and row summing circuits 620. Each of the summing circuits may include a summing circuit that includes, for instance, an operational amplifier that may be used to sum signals in each of the N rows 602 and M columns 606. As can be seen, each of the column summing circuits 618 is coupled to the photosensors 616 in the respective column. Likewise, each of the row summing circuits 620 is coupled to photosensors 616 in the respective row. For instance, column summing circuit 622 is electrically connected to each photosensor 624 that is within one respective column 626 of pixels. As another example, row summing circuit 628 is electrically connected to each photosensor 630 within row 632 of pixels. Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636. A pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642. The multiplexer circuit thus achieves an MxN-to-1 channel reduction ratio ...” in the second and fourth column 6 paragraphs of Ng et a/.). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSA International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional summer/weighting circuit (e.g., comprising “multiplexer circuit” that “achieves an MxN-to-1 channel reduction ratio”) for the unspecified summer/weighting circuit of Fu and the results of the substitution would have been predictable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional summer/weighting circuit (e.g., including M=2 first energy information determination circuits and N=2 second energy information determination circuits, wherein each of the M=2 first energy information determination circuits is connected to each photoelectric converter in one row of the M=2 rows of photoelectric converters and wherein each of the N=2 second energy information determination circuits is connected to each photoelectric converter in one column of the N=2 columns of photoelectric converters) as the unspecified summer/weighting circuit of Fu.
With regards to claim 7, Fu discloses a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “... Energy channel 210 includes summer/weighting circuit 212 that provides the control/processing logic circuit 240 with energy level and two-dimensional position (X and Y) of a radiation event...” in paragraph 14). 
With regards to claim 8, Fu discloses that the time information determination circuit further includes a comparator configured to generate a trigger signal based on the accelerated time signal (e.g., “... shaped signal is then compared to the current threshold, which is set just above the dark current noise level. If the pulse is above the predetermined threshold of leading edge discriminator 225, the block timing trigger HitB provides timing information to the control/processing logic circuit 240 ...” in paragraph 16), and a time-to-digital converter (TDC) configured to generate the time information based on the trigger signal (e.g., “... timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (é.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraph 20).
With regards to claim 9, Fu discloses that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “... Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraph 20). 
	With regards to claim 10, Fu discloses that the scintillator array is made of bismuth germanium oxide (BGO) crystals (e.g., “... When the optical signal is of low amplitude with a large decay time constant, e.g. in bismuth germanium oxide (BGO) based detectors ...” in paragraph 19).
With regards to claim 11, Fu discloses that the photoelectric converter is a silicon photomultiplier (SIPM) (e.g., “... Silicon photomultipliers (SiPMs) ... PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ...” in paragraph 1).
With regards to claim 12, Fu discloses a system comprising:
(a) a gantry including a detecting area in which an object is scanned (e.g., “... clinical whole-body PET scanner, which consists of a large number of detector blocks arranged in a ring around the patient bore ...” in paragraph 2);
(b) a detector configured to receive a plurality of photons that are emitted from the object, the detector comprising a plurality of detection modules, wherein each of the plurality of detection modules includes:
(b1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “... PET detectors, several SiIPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ...” in paragraph 1);
(b2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals (e.g., “... PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ...” in paragraph 1), each of the one or more electric signals including an energy signal and a time signal (e.g., “... each block conventionally shares timing, position and energy readout electronics ...” in paragraph 2);
(b3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “... each block conventionally shares timing, position and energy readout electronics ... energy channel 210 ... output signals from all SiPMs in the array/block are summed together in summer 221...” in paragraphs 2, 13, and 15); and
(b4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “... each block conventionally shares timing, position and energy readout electronics ... block timing channel 220 ...” in paragraphs 2 and 13), wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters (e.g., “... time discriminating circuit shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing accuracy ... leading edge discriminator 225 ...” in paragraph 16): and
	(c) a processing engine configured to generate an image based on the energy information and the time information (e.g., “... coincidence resolving time (CRT) of each detector block is an important factor affecting the image quality of the reconstructed distribution of the positron-emitting radioisotope in patients ... image reconstruction ... timing, energy, and two dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraphs 2, 17, and 20).
Fu does not explicitly teach the differential adder and high-pass filter as claimed. However, in a similar field of endeavor, Fu teaches the claimed differential adder (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph) in addition to the claimed high-pass filter (e.g., “... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 8 paragraph) in order to allow determination of the interaction coordinate of the detected radiation (first full paragraph, column 6) as well as significantly improving the dead-time and pile-up performance of the data acquisition system (column 8, lines 49-57). In vie of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Fu with the claimed configuration as taught by Ng.
With regards to claim 13, Fu discloses that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “... 1: 1 coupling between the crystal and SIPM ... SiPMs 102, 103, scintillator crystals 112, 113, 114...” in paragraphs 10 and 12).
With regards to claim 14, which is dependent on claim 12, the cited prior art is applied as in claim 3 above. 
With regards to claim 15, which is dependent on claim 14, the cited prior art is applied as in claim 4 above. 
With regards to claim 16, which is dependent on claim 14, the cited prior art is applied as in claim 6 above.
With regards to claim 17, Fu discloses that the detector further includes a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “... Energy channel 210 includes summer/weighting circuit 212 that provides the control/processing logic circuit 240 with energy level and two-dimensional position (X and Y) of a radiation event ...” in paragraph 14).
With regards to claim 18, Fu discloses that the time information determination circuit further includes a comparator configured to generate a trigger signal based on the accelerated time signal (e.g., “... shaped signal is then compared to the current threshold, which is set just above the dark current noise level. If the pulse is above the predetermined threshold of leading edge discriminator 225, the block timing trigger HitB provides timing information to the control/processing logic circuit 240 ...” in paragraph 16), and a time-to-digital converter (TDC) configured to generate the time information based on the trigger signal (e.g., “... timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraph 20).
With regards to claim 19, Fu discloses that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “... Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraph 20).
With regards to claim 20, Fu discloses a method comprising: 
(a) interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “... PET detectors, several SIPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ...” in paragraph 1);
(b) converting the plurality of optical signals to one or more electric signals by one or more photoelectric converters, each of the one or more electric signals including an energy signal and a time signal (e.g., “... PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block ... each block conventionally shares timing, position and energy readout electronics ...” in paragraphs 1 and 2); 
(c) generating energy information based on the one or more energy signals by one or more energy information determination circuits, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “... each block conventionally shares timing, position and energy readout electronics ... energy channel 210 ... output signals from all SiPMs in the array/block are summed together in summer 221 ...” in paragraphs 2, 13, and 15);
(d) generating time information based on one or more time signals by a time information determination circuit, the time information determination circuit including a differential unit connected to the one or more photoelectric converters (e.g., “... each block conventionally shares timing, position and energy readout electronics ... block timing channel 220 ... time discriminating circuit shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing accuracy ... leading edge discriminator 225 ...” in paragraphs 2, 13, and 16); and 
(e) generating an image based on the energy information and the time information (e.g., “... coincidence resolving time (CRT) of each detector block is an important factor affecting the image quality of the reconstructed distribution of the positron-emitting radioisotope in patients ... image reconstruction ... timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing ...” in paragraphs 2, 17, and 20).
Fu does not explicitly teach the differential adder and high-pass filter as claimed. However, in a similar field of endeavor, Fu teaches the claimed differential adder (e.g., “... summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals ...” in the second column 6 paragraph) in addition to the claimed high-pass filter (e.g., “... band-pass filter reduces noise and allows selection of high-frequency/fast-rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns ...” in the last complete column 8 paragraph) in order to allow determination of the interaction coordinate of the detected radiation (first full paragraph, column 6) as well as significantly improving the dead-time and pile-up performance of the data acquisition system (column 8, lines 49-57). In vie of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Fu with the claimed configuration as taught by Ng.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884